Citation Nr: 0011721	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for left anterior 
cruciate ligament tear, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of injuries to the right index finger, right thumb, 
and right ring finger.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
April 1988 and from April 1989 to April 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1993, by 
the Pittsburgh Regional Office (RO), which granted service 
connection for residuals of a left knee strain and for 
residuals of injuries to the right index finger, right thumb, 
and right fifth finger, each evaluated as noncompensably 
disabling, effective April 17, 1993.  The notice of 
disagreement with this determination was received in May 
1994.  The statement of the case was issued in April 1995.  
The substantive appeal was received in June 1995.  A VA 
compensation examination was conducted in July 1995.

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in September 1995.  A 
transcript of the hearing is of record.  Another VA 
examination was conducted in November 1995.  A Hearing 
Officer's Decision was entered in February 1996, which 
increased the evaluation for the left knee disorder from 0 
percent to 10 percent, effective April 17, 1993.  The hearing 
officer also confirmed the noncompensable evaluation for 
residuals of injuries to the right index finger, right thumb, 
and right fifth finger.  A supplemental statement of the case 
was issued in February 1996.  The appeal was received at the 
Board in August 1996.  

In April 1997, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in August 1997, September 1997, and October 1999.  
By a rating action in December 1999, the RO granted an 
increase in the evaluation for the left knee disorder from 10 
percent to 20 percent, effective April 17, 1993; the RO 
confirmed the noncompensable evaluation for residuals of 
injuries to the right index finger, right thumb, and right 
fifth finger.  A supplemental statement of the case was 
issued in January 2000.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 
6 Vet.App. 35 (1993).  The appeal was received at the Board 
in March 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in April 2000.  


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a left knee 
injury are manifested by subjective complaints of pain, 
locking, and swelling, and by the occasional need for the use 
of a knee brace; the objective medical evidence shows a range 
of motion to 140 degrees with associated pain on extreme 
flexion of the left knee, a positive McMurray's test, and 
crepitus.  Daily flare-ups associated with physical activity, 
prolonged walking, or standing for long periods of time, 
result in increased subjective symptoms of pain, swelling, 
easy fatigability, and reduction in the range of motion.  
Arthritis was not shown on X-ray study of the left knee.  

3.  The symptoms associated with the service-connected left 
knee disorder are, on the whole, no more than moderate.  

4.  The evidence of record appears to be in relative 
equipoise as to whether the veteran's service-connected 
residuals of injuries to the right (major) index finger, 
right thumb, and right ring finger are productive of 
disability which is analogous to amputation of the distal tip 
of the fingers with neurological symptoms.  There is no 
evidence of ankylosis of the right thumb, or of the index or 
ring fingers.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left anterior cruciate ligament tear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).  

2.  Resolving the benefit of the doubt in favor or the 
veteran, the residuals of injuries to the right (major) index 
finger, right thumb, and right ring finger are 10 percent 
disabling according to pertinent schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5153 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented claims 
which are plausible.  A claim that a service-connected 
disability has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

I.  Factual background

The record indicates that the veteran had two periods of 
active duty.  He initially entered active duty in June 1984.  
The service medical records reveal that he suffered a 
twisting injury to the left knee in July 1984; the assessment 
was lateral ligament strain of the left knee.  In July 1985, 
the veteran was seen for complaints of pain and swelling in 
the left knee after trauma to that knee while playing 
volleyball.  The assessment was sprained ligament, left knee.  
He was next seen in January 1986, for complaints of painful 
left knee; he indicated that the knee gave out while he was 
going down a ladder and twisted the knee.  The clinical 
assessment was of a sprained knee.  In April 1987, he 
suffered a mild contusion of the left knee; an Ace wrap was 
applied to the left knee for support.  

Prior to the veteran's entering active duty for the second 
time in April 1989; an enlistment examination, in January 
1989, elicited no significant medical history.  On January 
21, 1990, he was treated for fracture of the distal right 
fifth metacarpal, which occurred when he was going through a 
hatch and tripped with a screwdriver in his hand, and jammed 
his hand into the screwdriver and rail.  On clinical 
evaluation, the right hand was found to have limited range of 
motion and moderate pain, with a cramping sensation; X-ray 
study revealed a nondisplaced right fifth metacarpal head 
fracture.

In June 1991, the veteran was seen for complaints of pain in 
the left knee while walking; the assessment was left knee 
sprain with effusion.  In March 1992, he sustained a right 
hand injury when his hand was caught in a chain missile 
conveyor belt; it was noted that it took approximately 20 
minutes to free the veteran's hand, and the wound was said to 
be contaminated with grease.  The wound was partially 
debrided and dressed aboard ship.  On examination, there was 
a large, deep, lateral laceration to the bone of the distal 
phalanx of the right index finger.  The fingernail was 
partially avulsed and slowly oozing blood.  The middle 
phalanx had a deep laceration medially and laterally.  The 
right thumb had a deep laceration of the distal phalanx.  All 
lacerations were reported to be heavily contaminated with 
grease.  X-ray study of the right index finger distal phalanx 
revealed complete fracture, with hinged dislocation medially.  
There was loss of soft tissue with areas of radiopacity 
corresponding to lacerations.  The assessment was 
contaminated open fracture of distal phalanx of index finger 
of right hand.

The service separation examination, conducted in April 1993, 
reported findings of some distortion of the 2nd and 5th 
fingers on the right hand, and status post fracture and 
arthralgia of the right [sic] knee, with possible internal 
derangement.  

The veteran was afforded a VA compensation examination in 
September 1993, at which time he reported twisting his left 
knee while playing softball in 1990.  He indicated that, 
although X-ray study of the left knee was negative, he had 
suffered repeated injuries to the left knee joint.  He stated 
that the left knee bothered him most of the time, and that he 
had to wear a knee brace most of the time.  The veteran also 
reported that, while he was aboard ship in March 1992, the 
right index finger and the right thumb became caught in a 
machine, the right index finger was smashed, and the thumb 
suffered slight injury.  He noted that it required several 
stitches for the index finger and a few for the thumb, with 
three to four weeks for the right index finger to heal.  

Upon clinical evaluation, it was noted that the veteran's 
gait was normal.  He was right-handed.  The skin on the right 
hand was normal.  A musculoskeletal examination revealed 
injury to the right index finger and a slight injury to the 
right thumb.  There was a scar on the right index finger and 
a scar of the right thumb.  There was no swelling and no 
tenderness of the left knee joint.  However, the right index 
finger, particularly at the PIP (proximal interphalangeal) 
joints, had swelling, and there was a mild flexion deformity 
of the right index finger at the PIP joint.  There were no 
neurological deficits.  The diagnoses were: (1) history of 
injury to the right index finger and right thumb with 
anatomical defect and functional deformity, swelling of the 
PIP joint of the right index finger, "rule out" post-
traumatic arthritis; it was also noted that the right index 
finger appeared larger than the left; and that he had flexion 
deformity and weakness of the right index finger; and (2) no 
deformity of the left knee joint; and no lateral instability 
detectable; other impairment of the left knee, including 
subluxation, had not been demonstrated by X-ray findings, 
which were negative.  


By a rating action dated in December 1993, the RO granted 
service connection for history of injuries to right index 
finger, right thumb, and right fifth finger, and for left 
knee strain, each evaluated as noncompensably disabling, 
effective April 17, 1993.  

The veteran underwent another VA compensation examination in 
July 1995, at which time he complained of stiffness of his 
right index finger; he also complained of discomfort, giving 
out, occasional swelling, and stiffness of the left knee, 
with the need to wear a knee brace from time to time.  On 
examination, the veteran had slight flexion deformity of the 
index finger.  There was an anatomical defect to the flexion 
deformity, noted to be slight, of the index finger at the DIP 
joint, and there was a faint scar curved around the PIP joint 
of the right index finger.  There were functional effects 
pertaining to inability to approximate the right index finger 
to the median transverse fold of the thenar eminence, and the 
transverse fold of the palm; however, his ability to grasp 
objects was within normal limits.  He had a normal contour of 
the left knee joint.  There was no swelling and no deformity.  
The veteran was unable to demonstrate lateral instability 
clinically, and the other instability, namely subluxation, 
nonunion, loose motion, and malunion could not be detected 
clinically.  Range of motion in the left knee was from 0 to 
140 degrees, and X-ray study of the left knee was within 
normal limits.  The diagnoses were history of smash injury to 
the right index finger, which resulted in slight flexion 
deformity and inability to approximate the tip of the right 
index finger to the median transverse fold of the palm and to 
the thenar eminence; and multiple injuries to the left knee 
joint.  

At his personal hearing before a hearing officer at the RO in 
September 1995, the veteran indicated that he injured his 
right finger and right thumb at the same time; he stated that 
he was flown to a Naval hospital where they were cleaned and 
stitched up and, thereafter, went to therapy after the 
fingers healed.  He testified that the thumb occasionally 
becomes numb when it gets cold; he indicated that he also 
experiences numbness and limited sensation in the right index 
finger, and noted cramping in the right hand after writing 
for any length of time.  He also stated that he had reduced 
grip strength.  He further reported that he had also injured 
his right fifth finger, which was X-rayed and placed in a 
cast.  The veteran indicated that he had trouble writing and 
grasping objects, which hindered his employment.  He said he 
was not taking any medication, and that he was getting by 
using his left hand, although he is right-handed.  He 
indicated that he had twisted his left knee while playing 
softball, but nothing was found on X-ray study of the knee.  
He reported suffering knee pain after 2 to 3 hours of 
standing at work; he stated that the knee developed throbbing 
and swelling.  The veteran also reported buckling of the knee 
when walking up stairs and carrying any objects.  He 
expressed the need to wear a knee brace when playing sports 
or walking around the house.  He indicated that he was not 
currently taking any medication for the knee; however, after 
being on his feet all day, he would apply heat to the knee.  

The veteran was again afforded a VA medical examination in 
November 1995, at which time he complained that the left knee 
continued to pop out, and had a feeling of instability.  He 
said he had not had any significant improvement with his 
exercises at home, and had not had any surgery.  The examiner 
noted that he ambulated without any thrust or antalgic gait.  
He had no swelling or effusion, no gross deformity, and had 
slight apprehension on patellar subluxation, but not 
significant.  Range of motion in the left knee was from 0 to 
130 degrees.  He had negative varus-valgus stress; he had 0 
to 30 degrees.  He had a 2+ Lachman on a soft end point, 2+ 
anterior drawer soft end point, posterior drawer was 
negative, no posterior sag and no relocation of the posterior 
knee.  He had no joint line tenderness, and a normal X-ray.

Findings as to the right hand at that examination showed 
well-healed lacerations on the radial side of his index 
finger, the tip of his distal phalanx, and on aspects of his 
mid-phalanx of the index.  The thumb had a radial based 
laceration transversely at the tip of the finger that was 
well-healed.  Sensation was somewhat diminished on the radial 
side of the thumb and the index finger, but was normal on the 
ulnar side.  He had excellent range of motion and full 
strength and capillary refill.  X-rays were negative, with 
the exception of a radial based avulsion off the tip of the 
index finger with slight bone remaining, but this was of no 
clinical cosmetic deformity.  The diagnosic impression 
indicated left ACL (anterior cruciate ligament) tear, 
probably complete, slight improvement with drawer tests with 
internal rotation of the left, suggestive of slight posterior 
capsular tear, but the LCL (lateral collateral ligament) 
appeared to be intact; the index finger and thumb fingers on 
the right hand appeared to be functional, with slight sensory 
loss of minimal nature.  

The veteran was referred for a peripheral nerves examination 
in August 1997, at which time he complained of decreased 
sensation in his right index finger and the need to protect 
it against injury; similarly, in his personal activities, he 
found that he needed to protect the distal right index finger 
against injury because of loss of pain and temperature 
sensation distal to the proximal interphalangeal joint, 
especially on the under surface.  He found that he also had 
distal interphalangeal pain in the right index finger.  The 
veteran indicated that he was taking Tylenol for his left 
knee pain, and found that he had left knee stiffness and 
difficulty walking down stairs.  He stated that he was always 
aware and anxious about doing activities that might cause an 
aggravating left knee injury; he indicated that the left knee 
injury limited things in his personal life, such as with 
golfing, because he is afraid of dislocating his left knee.  
The veteran indicated that the constant diversion of his 
attention to the right index finger was annoying and 
distracting at work because of the lack of sensation in that 
finger.  

On clinical evaluation, the left calf was noticeably smaller 
than the right; measured 13 cm. below the knee, his left calf 
was approximately 35 cm., and, on the right, similarly 13 cm. 
below the knee, the right calf was 37 cm.  The muscle stretch 
reflexes were symmetrical in the upper extremities, with 
triceps being +1, biceps +1, brachioradialis +2, and finger 
flexors 0.  At the knees, his right knee reflex was 2, his 
left knee reflex was 1+.  The ankle jerks were +2, 
bilaterally, and the toes were down-going.  The right index 
finger was mildly atrophic distally, and there were two 
curvilinear thin scars from between the proximal 
interphalangeal joint and the distal interphalangeal joint, 
measuring approximately 1.3 cm. and 2.0 cm.  On the distal 
fingertip, there was an approximately 1.2 cm. scar on the 
finger pad.  The distal finger was mildly atrophic and the 
nail was deformed, appearing with a distal downward 
curvature.  On strength testing of the right index finger, he 
appeared to manifest 5/5 strength throughout.  However, the 
strength testing was limited by pain at the distal 
interphalangeal joint.  He clearly had a reduction of 
temperature, i.e., cold, and pin sensation on the under 
surface of the right index finger from the proximal 
interphalangeal joint to the fingertip and surrounding 
nailbed.  The finger appeared to have good circulation and 
capillary refill.  Strength testing in the left leg was 5/5 
throughout; a Patrick-Fabere's maneuver elicited a mild 
amount of left hip tenderness.  His toes were down-going and 
he had good distal pulses.  

X-ray study of the right hand revealed changes compatible 
with old avulsion fracture of the tip of the distal phalanx 
of the second finger.  The examiner concluded that it his 
impression that the veteran had a 1 cm. scar on the distal 
lateral portion of his thumb from the crush injury, and the 
thumb nail appeared to be mildly deformed with heavy 
longitudinal ridging in the middle of the nail.  The veteran 
was advised to protect the right index finger against injury 
with its loss of distal sensation, especially on the under 
surface.  The examiner also reported that the left 
gastrocnemius/soleus was smaller than the right, and there 
was decreased muscle stretch reflex at the left knee as 
compared to the right.  

The veteran underwent an orthopedic examination in September 
1997, at which time he complained of numbness on the pad of 
his index finger, as well as on the radial border of the pad 
on his thumb.  He stated that these right hand injuries 
slowed his work down; he stated that he burned the tip of his 
index finger due to lack of sensation by touching hot objects 
in the kitchen without knowing.  On examination, he had 
normal gross right hand motor function; he had symmetrical, 
full, unrestricted range of motion of PIP joints and MP 
joints of all digits on both hands.  He had full reach of all 
fingers from straight out to the distal palmar flexion crease 
and he had full thumb extension as well as full thumb flexion 
to reach the fifth metacarpal head.  There was a well-healed, 
oblique, traumatic, jagged scar on the ulnar border of the 
index finger from palmar and just proximal to the PIP joint 
and extending along the ulnar border of the finger and on the 
dorsum of the finger towards the DIP joint.  There was a 
transverse scar on the radial and dorsal aspect of the index 
finger at the level of the middle phalanx.  

There was a healed, oblique scar on the radial border of the 
pad of the thumb.  The FDP (flexor digitorum profundus) and 
FDS (flexor digitorum superficialis) were fully intact to the 
index finger; the FPL (flexor pollicis longus) was likewise 
intact.  The intrinsics functioned normally, and he was able 
to place his hand in an intrinsic-plus position without 
difficulty.  Light touch was intact, but decreased over the 
thumb and index finger; and it was normal in the other 
fingers.  Two point discrimination was less than 5 mm on the 
middle, ring, and little fingers of the right hand as well as 
the ulnar border of the thumb.  On the radial border of the 
pad of the thumb, 2 point discrimination proximal to the 
small oblique scar was less than 5 mm, whereas 2 point 
discrimination on the area within the scar was approximately 
10 mm.  On the right index finger, he was able to sense deep 
pressure, but the 2 point discrimination exceeded 30 mm and 
could not be quantified.  Plane radiographs of the hand and 
thumb were normal.  The assessment was soft tissue injury to 
the right thumb and index finger that was clearly service-
connected and in the line of duty; residual effects of small, 
superficial skin scar on the thumb as well as probable radial 
and ulnar digital nerve injuries to the right index finger at 
approximately the PIP joint level; inconvenience of decreased 
sensation, but no actual functional impairment from this 
service-connected injury.  

The veteran was afforded yet another VA examination in 
October 1999, at which time it was noted that he was 
currently working as a postal clerk and had done so for the 
past three years.  The veteran reported that the left knee 
continued to give him trouble; he stated that the knee locked 
up two to three times per week; he also indicated that the 
knee occasionally gives out.  He denied weakness of the left 
lower extremity.  He reported occasional swelling of his left 
knee, and pain along the medial side of his knee as well; he 
stated that the knee swelled at work with walking and 
standing for long periods of time.  He denied any injury to 
his knee in the past two years.  It was noted that he wore a 
brace on his left knee that was originally given to his 
brother, and he had been wearing it for the past two years.  
He described the pain in the left knee as sharp when his knee 
locked up and a deep aching pain when it swelled during his 
work day; he denied any night pain.  

On examination, he had a mildly antalgic gait.  His legs 
appeared in anatomic valgus alignment standing.  He had a 
brace over his left knee, which was removed.  There was a 
small scar medially over his left knee that he reported had 
been incurred as a child.  His Q angle was measured at 15 
degrees; thigh circumference was 44 cm, bilaterally, and 
circumference was 38 cm at his right knee and 35 cm at his 
left knee.  Range of motion in both knees was 0 to 140 
degrees, with some pain on extreme flexion of his left knee.  
There was some fullness of the left knee, though not in 
obvious ballottable effusion.  There was no erythema or 
warmth.  Patellar tilt was found to be within normal limits, 
as well as glide and tracking.  There was minimal crepitus on 
flexion and extension of his left knee.  There was no opening 
to varus or valgus stress of his left knee at 0 and 30 
degrees.  Anterior drawer and posterior drawer were within 
normal limits, as well as Lachman.  The McMurray test was 
equivocally positive of his left knee, and this did cause him 
some pain.  X-rays of the left knee showed no obvious 
degenerative joint disease or fracture, nor was there obvious 
soft tissue swelling.  The examiner stated that there was 
some concern that he might have difficulty performing 
balancing work or working at unprotected heights, this might 
also limit his ability to stand and walk over long periods of 
time in the future.  

II.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  These regulations 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners should 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) (emphasis added).  The Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  When there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

A.  Increased rating for left knee disorder

The veteran's left knee disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
this code, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating, the highest rating under this code, is assigned when 
there is severe recurrent subluxation or lateral instability.  

Other diagnostic codes applicable for the evaluation of knee 
impairment include 5260 for limitation of leg flexion, and 
5261 for the evaluation of limitation of leg extension.  
Limitation of flexion to 60 degrees is assigned a 
noncompensable evaluation.  Limitation of leg flexion to 45 
degrees is assigned a 10 percent rating, limitation of 
flexion to 30 degrees is assigned a 20 percent evaluation, 
and flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  

Under Diagnostic Code 5261, extension limited to 45 degrees 
is assigned a 50 percent rating, the highest rating under 
this code.  Extension limited to 30 degrees is assigned a 40 
percent rating, extension limited to 20 degrees is assigned a 
30 percent rating, extension limited to 15 degrees is 
assigned a 20 percent rating, extension limited to 10 degrees 
is assigned a 10 percent rating, and extension limited to 5 
degrees is assigned a noncompensable evaluation.  Normal 
range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Board also observes that knee impairment may be 
considered under the provisions of Diagnostic Code 5256.  
This code, however, requires the presence of ankylosis.  
Since that condition has neither been shown nor alleged in 
this case, consideration of that code would be inappropriate.  

Based upon the foregoing medical evidence, it is clear that 
the current 20 percent rating provides adequate compensation 
for symptomatology associated with the veteran's left knee 
disorder.  It is significant to note that the veteran's 
service-connected left knee disorder is manifested by 
noncompensable limitation of motion, with pain and crepitus 
shown on examination, and subjective complaints of constant 
pain and swelling, especially with physical activities.  The 
examiner noted evidence of painful motion at the October 1999 
medical examination.  A mildly antalgic gait was also noted, 
and the veteran had a brace over the left knee at the time of 
his examination.  McMurray's test was also positive at the 
left knee, and he experienced pain with this movement.  It is 
noteworthy that the examiner observed that the veteran may 
have difficulty performing balancing work or working at 
unprotected heights, and that he may have limited ability to 
stand and walk for long periods of time.  However, the 
veteran had full extension and flexion; and, although he had 
some fullness of the left knee, no weakness, instability, 
tenderness, redness, deformities, heat, abnormal movement, 
guarding of movement, edema, or effusion was noted.  Given 
these facts, the Board is of the opinion that the functional 
loss experienced by the veteran is productive of no more than 
moderate impairment.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of motion to warrant a 
higher evaluation in excess of 20 percent.  Accordingly, a 20 
percent evaluation accurately reflects the disability picture 
associated with the veteran's left knee disorder.  Therefore, 
we conclude that there is no doubt to be resolved, and an 
increased schedular evaluation may not be assigned at this 
time.  

B.  Increased rating for residuals of injury to right hand

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One code may be 
more appropriate than another based upon such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).  

The veteran's service-connected right finger disorders have 
previously been evaluated under the rating criteria for 
favorable ankylosis of multiple fingers, pursuant to 38 
C.F.R. § 4.71a, DC 5222, and found to be noncompensable.  The 
Board notes that there is no evidence of record showing that 
the veteran's service-connected finger disorders are 
characterized by ankylosis.  The most recent VA examination 
report to address the veteran's fingers, dated in September 
1997, identified a full range of motion in all joints of the 
fingers of the right hand, with decreased sensation in the 
right thumb and index fingers.  There is no medical evidence 
of record showing that any joints of the veteran's right hand 
are ankylosed, or that any loss of range of motion has been 
identified on examination.  

A zero percent disability rating will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  The Board finds that there is no basis on 
which to establish a compensable evaluation for ankylosis of 
multiple fingers of the left hand, as there is no evidence of 
ankylosis.  This being the case here, we find that, pursuant 
to Note (a) following Diagnostic Code 5222, the veteran's 
multiple finger disabilities of the right hand warrant a 
noncompensable evaluation under the code applied by the RO, 
Diagnostic Code 5222.  

However, the Board finds that consideration of the rating 
criteria for amputation of the right thumb and index fingers 
may be appropriate in this case, and beneficial to the 
veteran.  See Schafrath, 1 Vet.App. at 593-94.  The service 
medical records show that the veteran sustained a large, 
deep, lateral laceration to the bone of the distal phalanx of 
the right (major) index finger, a deep laceration of the 
distal phalanx of the right thumb, and a deep laceration of 
the middle phalanx.  The Board finds that evaluation of the 
service-connected disability of the fingers of the right 
hand, pursuant (by analogy) to the rating criteria for 
amputation of a single index finger, 38 C.F.R. § 4.71a, 
Diagnostic Code 5153, is more appropriate than the criteria 
for favorable ankylosis of multiple fingers, Diagnostic Code 
5222.  See Butts, 5 Vet.App. at 538; Pernorio, 2 Vet.App. at 
629 and Tedeschi, 7 Vet.App. at 414.  

Service medical records indicate that the veteran had 
sustained an open fracture of the distal phalanx of index 
finger of the right hand.  According to the criteria set 
forth in the Rating Schedule, as set forth above in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5153, amputation of the tip of the 
index finger which leaves the distal joint intact would not 
qualify for a compensable evaluation.  Nevertheless, the 
Board has considered additional contemporaneous evidence 
showing that a neurological deficit was identified on VA 
examination in 1997, that the veteran had decreased sensation 
in the index finger, and that he is somewhat impaired in his 
ability to perform his job as a postal clerk.

The record does not preponderate in favor of an increased 
rating.  However, this disability picture, in our view, is 
compelling evidence sufficient to at least create an 
approximate balance in the record to show that the veteran's 
right index finger disability more nearly approximates the 
criteria required for a 10 percent evaluation, as opposed to 
a noncompensable evaluation.  Therefore, pursuant to 38 
C.F.R. §§ 4.3, 4.7, the Board finds that a 10 percent overall 
evaluation is warranted for the veteran's right index finger, 
right thumb, and right finger disorder.  


ORDER

An increased rating in excess of 20 percent, for left 
anterior cruciate ligament tear, is denied.  

An increased evaluation, 10 percent, for residuals of 
injuries to the right index finger, right thumb, and right 
ring finger is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

